Case 1:18-cv-01287-LO-IDD Document 50 Filed 12/19/18 Page 1 of 2 PageID# 272



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



JUUL LABS, INC.,

                         Plaintiff,


v.                                                            Civil Action No. 1:18-cv-01287-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                         Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

           Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Juul Labs,

Inc. hereby dismisses this action without prejudice against the following Defendant:

     No.                 Seller ID/Defendant Store                      Defendant Email
8                             LEGOtoys Store                          3278087186@qq.com
Case 1:18-cv-01287-LO-IDD Document 50 Filed 12/19/18 Page 2 of 2 PageID# 273



Date: December 19, 2018              /s/ Monica Riva Talley
                                    Monica Riva Talley (VSB No. 41840)
                                    Dennies Varughese, Pharm.D. (pro hac vice)
                                    Nirav N. Desai (VSB. No. 72887)
                                    Nicholas J. Nowak (pro hac vice)
                                    Daniel S. Block (pro hac vice)
                                    STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                    1100 New York Ave., N.W., Suite 600
                                    Washington, DC 20005-3934
                                    Telephone No.: (202) 371-2600
                                    Facsimile No.: (202) 371-2540
                                    mtalley@sternekessler.com
                                    dvarughe@sternekessler.com
                                    ndesai@sternekessler.com
                                    nnowak@sternekessler.com
                                    dblock@sternekessler.com

                                   Attorneys for Plaintiffs




                                     2
